DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 are drawn to “an automated saw” in the preamble, which is an indication that a device or apparatus is being claimed, yet both contain statements of positive method limitations not expressed solely as a capability or intended use. This conflict is indefinite, since the nature of the expressed steps cannot reasonably be interpreted to limit the structure of the device as set forth, and combinations of apparatuses and methods are not understood to be definite when set forth in the same claim. 
	See MPEP 2173.05(g) : “ Notwithstanding the permissible instances, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008)”
	Here, the functions being set forth are not reasonably related to structure, and fall into the category of reciting what happens, rather than what the device is. In that context, the scope of claims 1, 2, and those dependent thereon is indefinite. 
Specifically the steps “automated saw calculates a first cutting depth for a first meat portion,”
“…can be analyzed by said automated saw…,” and “measuring portions of said one or more meat portions to categorize…” in claims 1 and 2, and “capturing a first slice image” in claims 1 and 2, and “locating a first bone configuration” are all positive method steps and do not meaningfully (or reasonably clearly) relate to actual claimed structure. They are therefore indefinite and rejected on this basis. 
	Further, the first phrase in claims 1 and 2 is “automated saw comprises one or more visual sensors, a positioning system;” which does not make grammatical sense. Is the positioning system the sensors? That would be the plain meaning of the clause as written, but does not make sense. What is the positioning system? If not the plain meaning (above), then this would be a 112(f) limitation since “system” is nonce, and positioning function. However, it is not clear in context that this is the case. As a result claims 1, 2, and therefore 3-7 are indefinite and rejected under 112(b) for this reason, in addition. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Each of claims 1 and 2 requires a “saw” to perform the functions of 
“capturing a first slice image”.
“locating a first bone configuration and a configuration of one or more meat portions in relation to said first bone configuration”
“measuring portions of said one or more meat portions to categorize which among one or more cuts of meat is presented at said first end of said uncut meat”
And “uncut meat can be analyzed by said automated saw.”

There are at least two problems with this allegation of patentability—First, no structure has been claimed such as a computer, or other, that could even remotely be inferred to be performing the claimed functions (which as noted above is indefinite). Further; the specification as a whole fails to show any sufficient process or explanation of how a person of ordinary skill could make and use the device in accordance with these claims. There is no showing that any unspecialized computer (like, for example, the examples given in the applicant’s specification at [0056-0060] like an “iphone” is capable of knowing how to identify bone and regions of meat in an image. There is simply no disclosure of how to automate the process of identifying meat and bone in images, nor the implementation of how to make use of that information to make any calculations or other downstream measurement or analysis, as claimed. 
See MPEP 2164.01a for a discussion of enablement:
“There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands , 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)”

With respect to (A), the claims do not list any specific computer, program, or algorithm for performing the functional steps of the claims. They are as broad and open ended as possible, and incorporate any conceivable means of performing the function. This factor weighs heavily in favor of a finding of a lack of enablement. 
With respect to (B), the nature of the invention is to an automatic system, but not to any specific implementation of that system structurally—rather it is a vague concept of the ability of the device to interpret data from images. In that context, the nature is image processing, data processing, and resultant automated saw device, but without any structure to perform those functions present in the claim, and without any explanation of what is required to actually achieve any of the functions stated in claims 1 and 2. This factor weighs heavily in favor of a finding of a lack of enablement. 
With respect to (C), the art of record shows that automated saws are common, but the use of visual processing to automatically identify bone and meat regions as claimed is not necessarily known as set forth in the claims. This factor therefore weighs against a finding of enablement. 
With respect to factor (D) --The level of one of ordinary skill; those of ordinary skill are able to make and use control systems broadly, but the inference that no disclosure of the nature of the data processing, interpretation, or specific hardware or software is needed is not sufficient. People of ordinary skill can substitute saws and mechanisms one for another, but the addition of a visual interpretation system with no more information would not be routine to one of ordinary skill. Therefore this factor weighs against a finding of enablement, since the use of the vague type of visual interpretative control set forth in the claims is not ubiquitous or routine on the present record. 
Similarly, with respect to (E) and (H), a visual interpretation schema is wildly unpredictable, since there are dozens of variables that can affect both the image creation and the image interpretation (such as type of ‘visual’ sensor—is it a CCD? A camera? What type? What lense? What speed of shutter what digital sensor? How is the data stored? What contrast, filter, other processing is applied?). This does not indicate a routine or simple predictable application of known factors—rather this implicates that the person attempting to practice the “solution” given by the applicant, would need to solve the whole problem themselves—by determining all of the equipment noted above and selecting from an infinite variety of possible software and algorithms those that would be suitable to effect some solution. This is a wildly unpredictable and onerous amount of experimentation. These factors weigh heavily in favor of a finding of a lack of enablement. 
With respect to (G), applicant has not provided any working examples, which therefore weighs against a finding of enablement. The application demonstrates at best a wish for automation, and not automation being realized. The specification does not disclose how any portion of the saw (including any of the non-claimed elements disclosed, such as generic computers) can be made to look at meat and decide which portions are meat and which are bone, or how to take such information and convert it into usable instructions or steps that can be performed. Saying the automatic device can look and decide things is not the same as disclosing how to make and use a device with the ability to do so. Here applicant has failed to disclose information needed to make and use the device as claimed, and therefore the claims must be rejected under 112(a) for lack of enablement. 
In conclusion, having duly considered the application and each Wands factor, the claims clearly lack enablement, and are rejected under 112(a). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20200068909 or US-20180029246 or US-20120034349 or US-20070293132 or US-20040153283 or US-8758099 or US-7861630 or US-7153203 or US-9913483 or US-5937080.
In light of the indefiniteness and lack of enablement of the claims presented, the applicability of the art is significantly in question, since there is no disclosure of the specific structures being claimed, and all claims are indefinite combinations of positive method steps and apparatus features inadequate to perform the recited functions. When the claims can be understood, the art will be redefined to better demonstrate compliance or non-compliance with 35 USC 102 and 103.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752. The examiner can normally be reached Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M MICHALSKI/Primary Examiner, Art Unit 3724